DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: no such claim limitations remain.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1-2, 4-6, 8-14, 21-27 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 1, 8 and 21 (and all claims dependent thereon) recite chambers are “configured to” perform specific operations.  Additionally, Applicant has remarked (in numerous responses including the most recent [03/04/2022]) that their specification “implicitly or inherently discloses the corresponding structure, materials or acts and clearly links them to the function recited in the claims”.  However, none of these structures, materials or acts have been pointed out in any of the claims and/or responses.  Without any connection to any additional structure, material or acts, it is unclear to the Examiner what the boundaries of the claims should be beyond the specifically claimed structures capable of the recited intended uses.  In order to expedite examination, where explicit structures or features are not clearly claimed and/or defined by the specification on which they are based, these features have been considered, but where they appear to amount to no more than an intended use and Applicant has not provided any response or information as an explanation of what the represent, they have been interpreted as intended uses that are not patentably distinguishing over prior art capable of the intended uses. 
Claim 27 is also rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 21 requires each of the first through fifth chambers and they are actual required structural limitations, claim 27 attempts to substrate at least one of these structural limitations and is therefore improper under this statute.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-6, 8-14, 21-27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2007/0134821 to Thakur in view of U.S. Patent No. 6,693,708 to Hunter.
Regarding claims 1 and 8-10:  Thakur discloses a processing system comprising:  a plurality of processing chambers (e.g. Fig. 2, 201-204 at 114) wherein each processing chamber of the plurality of processing chambers adjoins a wafer handling chamber (110) including a transfer arm (113) configured to transfer a substrate from one to another of the plurality of processing chambers, wherein each processing chamber of the plurality of processing chambers is able to support a first plurality of semiconductor manufacturing processes, including an atomic layer deposition process (ALD); and a vacuum pump (see, e.g., paras. 33 and 113 and 114) coupled to each processing chamber of the plurality of processing chambers  and to the wafer handling chamber, wherein the vacuum pump is configured to maintain a vacuum condition of each processing chamber of the plurality of processing chambers and the wafer handling chamber.
Each of the processing chambers is capable of ALD.  
Regarding, the type of layer deposited by ALD, the workpiece worked upon and processing materials used to execute an intended ALD process, Examiner notes that the courts have ruled that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)); and expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).
Examiner also notes that with no specific structure is indicated besides “a chamber”, wherein the chambers are considered to be “configured to” and capable of claimed intended uses as generically set forth.  See above regarding intended use.  Furthermore, the exact process that any of the aforementioned chambers performs that is “different” than any other process that may be performed in another of the processing chambers is considered intended use. 
The system of Thakur may further comprise chambers (e.g., Figs. 2-3, 211 at 114E-F) adjoining the wafer handling chamber, the chamber configured for performing a first and/or second metrology operation (e.g.. steps 302A and 310) on the substrate (see, e.g., Figs. 13-14 and paras. 50-60, 109-110).  
Thakur does not teach that each of the processing chambers may be configured to perform a semiconductor manufacturing process such as ALD and/or a plurality of second metrology operations.
Hunter discloses a similar processing system comprising a plurality of processing chambers configured for (i.e. capable of) supporting a first plurality of semiconductor manufacturing processes performing AND a second plurality of metrology operations (see, e.g., column 6, rows 30 through column 8, row 20) for the purpose of determining various conditions of a substrate moving through the system.
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have configured the system of Hunter such that each of the processing chambers is capable a first plurality of semiconductor manufacturing processes and a second plurality of metrology processes in order to determine various conditions of a substrate moving through the system as taught by Hunter et al.  
Regarding the provision of six or more chambers, based on the modified teachings Thakur and Hunter, duplication would not change the function of the system or the processing chambers thereof, wherein the courts have ruled the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
With respect to claims 2, 4-6, 12-14, these too are considered steps of intended use.  With respect to intended use of an apparatus, processing materials used within an apparatus and items worked upon by an apparatus:  the courts have ruled that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)); and expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).
With respect to claim 11, in both Thakur and Hunter, the system may further comprise a load lock chamber (106A and 106B or 106) which adjoins the wafer handling chamber and provide for transfer into and out of the system.
With respect to claims 21, 25-26 and 29, Thakur may further comprise a computer control (102) (see, e.g., para, 41). All other features of these claims are addressed above with the teachings of Thakur and Hunter in addressing claims 1-2, 4-6, 8-14.
With respect to claims 22-24, see above regarding intended use,
With respect to claim 27, see above regarding 35 USC 112d.  Nevertheless, Examiner notes that in each of the first through forth chambers of Thakur are capable of ALD and thus can be considered “the same chamber” in the sense that they can perform the same process/

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-6, 8-14, 21-27 and 29 have been considered but are moot because the arguments do not apply to the references and rejections as they are used in the current rejection and/or they are addressed below.
Regarding claims 1, 8 and 21 and all their dependents, various chambers and systems are addressed above with respect issues regarding original disclosure, prior art and clarity.  
Additionally, in general, Examiner notes that providing a chamber to perform only one specific process on one wafer is contrary to the typical teachings of the art in general and to a cluster tool in particular.  Thus, see above relied upon prior art teachings relating to configuring a processing chamber (as part of a cluster tool) to perform a plurality of operations (including metrology) for increased flexibility and throughput.  
While Applicant’s remarks generically indicate their position that features are missing from the previously relied upon prior art as applied to the presently claimed invention, there is no indication whatsoever in the remarks how the amended claim language corresponds to Applicant’s own disclosure to provide any missing features (i.e. what is it in Applicant’s specification “that implicitly or inherently discloses the corresponding structure, materials or acts and clearly links them to the function recited in the claims”?)   In order to expedite examination, Examiner invites Applicant to state on the record what features they are referring to and relying upon based on their original disclosure.  At this time, Examiner is unable to judge such an assertion as Applicant appears to be believe they are entitled further consideration of claim recitations without further information and clarity as to what features/structures the claims are referring.  In addition to the prior art rejections above, where the claims and the associated disclosure are assessed a best as possible, see above rejections related to these issue with respect to claim clarity.  

Conclusion
USP 2006/0258124 is incorporated by reference in Thakur and provides additional details of a processing chamber.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARLA A MOORE/
Primary Examiner, Art Unit 1716